DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 13-18, in the reply filed on 05-18-22 is acknowledged.
A) Applicant argues that there is no serious burden to examine the claims of all of Groups.
This is not found persuasive because 
Applicant just ignored the facts and reasons of restriction stated in the Restriction Requirement of 03-18-2022:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-7 and 13-18 of Group I and claims 8 and 19-20 of Group II are related as two independent and distinct combination and subcombination; 
The subcombination is distinct if it is not obvious variants, and if it is shown that at least one special technical feature of subcombination is separately usable, which is not required by the combination, and lack unity between the combination and subcombination;
In the instant case, the combination claim 1 of Group I lacks the special technical features of an apparatus comprising an apparatus-main-body and a circuit board, the circuit board being disposed on the apparatus-main-body; in the subcombination claim 8 of Group II; and since if a prior art having the same limitations of claim 1 of Group I and can be used for rejecting claim 1 of Group I, but cannot be used to reject claim 8 of Group II, the invention of Group I and invention of Group II cannot have the same inventive concept; 
Therefore, the inventive concept between the Groups lacks unity of invention because the Groups I and II do not share the same or corresponding special technical feature.
Claims 1-7 and 13-18 of Group I and claims 9-12 of Group III are related as two independent and distinct combination and subcombination; 
The subcombination is distinct if it is not obvious variants, and if it is shown that at least one special technical feature of subcombination is separately usable, which is not required by the combination, and lack unity between the combination and subcombination;
In the instant case, the combination claim 1 of Group I lacks the special technical features of forming a second hole, which penetrates the dielectric and has a diameter smaller than a diameter of the first hole, in a region of the dielectric in the first hole, the dielectric having the second hole formed therein being a dielectric filling layer (13); and forming a conductive layer on a wall of the second hole to obtain a via hole structure; in the subcombination claim 9 of Group III; and since if a prior art having the same limitations of claim 1 of Group I and can be used for rejecting claim 1 of Group I, but cannot be used to reject claim 9 of Group III, the invention of Group I and invention of Group III cannot have the same inventive concept; 
Therefore, the inventive concept between the Groups lacks unity of invention because the Groups I and III do not share the same or corresponding special technical feature.
Claims 8 and 19-20 of Group II and claims 9-12 of Group III are related as two independent and distinct subcombinations; 
The subcombinations are distinct if they are not obvious variants, and if it is shown that at least one special technical feature of subcombinations are separately usable, which is not required by the other subcombination and lack unity between the subcombinations;
In the instant case, the subcombination claim 8 of Group II lacks the special technical features of forming a second hole, which penetrates the dielectric and has a diameter smaller than a diameter of the first hole, in a region of the dielectric in the first hole, the dielectric having the second hole formed therein being a dielectric filling layer (13); and forming a conductive layer on a wall of the second hole to obtain a via hole structure; in the subcombination claim 9 of Group III; and claim 9 of Group III lacks the special technical features of an apparatus comprising an apparatus-main-body and a circuit board, the circuit board being disposed on the apparatus-main-body; in the subcombination claim 8 of Group II; and since if a prior art having the same limitations of claim 8 of Group II and can be used for rejecting claim 8 of Group II, but cannot be used to reject claim 9 of Group III, and vice versa; the invention of Group II and invention of Group III cannot have the same inventive concept. 
Therefore, the inventive concept between the Groups lacks unity of invention because the Groups I, II and III do not share the same or corresponding technical feature.
B) The applicant argues that “the examiner’s disposal are powerful electronic search engines” and “Applicant has paid a filling fee for an examination of all claims in this application”.
These arguments not found persuasive and even not related to the restriction itself at all.  
The requirement is still deemed proper and is therefore made FINAL. Claims 8-12 and 19-20 are withdrawn from consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (US20120024586).
Re Claim 1, Yoshimura show and disclose 
A circuit board, comprising 
a main body (2, fig. 1) with a multi-layer structure, and a via hole structure (via holes, fig. 1) disposed in the main body, wherein the via hole structure comprises a hole (5, fig. 1) enclosed by a conductive layer (5A, fig. 1) in the main body, and the conductive layer constitutes a wall of the hole (fig. 1); and the via hole structure further comprises a dielectric filling layer (6B, fig. 1), which is disposed between at least a portion of the wall and the main body (fig. 1), and has a dielectric constant smaller (resin with silica filler, [0034]) than a dielectric constant of the main body (prepreg of resin, [0004]).
Examiner’s Notes: It is a fact and well-known in the art that by adding a silica filler to resin, dielectric constant and thermal coefficient of the resin would be reduced. For more clarity, it is evidenced by Maeda (US-2012012732): “Examples of the filler contained in the resin insulation layers include filters formed of inorganic oxides, such as silica, titania, and alumina. In particular, since silica filler is low in dielectric constant and coefficient of linear thermal expansion, addition of silica filler to the resin insulation layers further enhance the quality of the multilayer wiring substrate.” [0026]; it is also evidenced by sited references of US-20050096423, US-20060079606 and US-4923520. 

Allowable Subject Matter
Claims 2-7 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the multi-layer structure of the main body (10) comprises a target signal layer (101) corresponding to the via hole structure, and an end of the hole (12) located inside the main body (10) is a lower end, which extends in the main body (10) along a thickness direction of the main body (10), and extends to the corresponding target signal layer (101) in the main body (10); and a part of the wall (11) of the hole (12) is located inside the corresponding target signal layer (101), and at least a portion of the part of the wall (11) is in direct contact with the target signal layer (101).
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 2 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150008029-A1 US-20080245555-A1 US-20080158838-A1 US-20080144298-A1 US-20170040678-A1US-20160225694-A1 US-20130240259-A1 US-20120234587-A1 US-20110232953-A1 US-20110163348-A1 US-20080236881-A1 US-20150181693-A1 US-20100124035-A1 US-20090321126-A1 US-20100326716-A1 US-20110290408-A1 US-20110220396-A1 US-20120102732-A1 US-20050096423-A1 US-20060079606-A1 US-6541712-B1 US-10249943-B2 US-8440917-B2 US-9596768-B2 US-6204453-B1 US-5847327-A US-5949030-A US-4188415-A US-4923520-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848